Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1 and 19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 19 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 4, 7-11, 13-15, 18, 19 are allowed.
The most pertinent prior arts are Haisch, Lavrovsky, Danno and Smith. The amended claims now recite “wherein the emitter comprises at least one of a light emitting diode or a laser diode, wherein the first wavelength is for photoacoustically detecting particulate matter in a single measurement cavity and the second wavelength is for photoacoustically detecting the particulate matter and at least one target gas in the single measurement cavity”. The Haisch reference, which was the primary reference, teaches that 2 measurement cavities are used and does not suggest that one of ordinary skill in the art would have modified the structure to arrive at the claimed single measurement cavity. Since one of ordinary skill in the art would not have modified the Haisch reference to a single measurement cavity, the other modifications introduced by Lavrovsky, Danno and Smith would not be possible since these are based on single cavity designs. Utilizing a single cavity results in a reduced sensor size. Further . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863